                         IN THE UNITED STATES DISTRICT COURT

                            FOR THE EASTERN DISTRICT OF TEXAS
                                         TYLER DIVISION
JOHNNIE LEE WALKER                              §

v.                                              §       CIVIL ACTION NO. 6:17cv166

LORIE DAVIS, ET AL.                             §

            MEMORANDUM ADOPTING REPORT AND RECOMMENDATION
                 OF THE UNITED STATES MAGISTRATE JUDGE
               AND DENYING MOTION FOR CLASS CERTIFICATION

       The Plaintiff Johnny Lee Walker, proceeding pro se, filed this civil rights lawsuit under 42

U.S.C. §1983 complaining of alleged violations of his constitutional rights during his confinement

in the Texas Department of Criminal Justice, Correctional Institutions Division. This Court ordered

that the case be referred to the United States Magistrate Judge pursuant to 28 U.S.C. §636(b)(1) and
(3) and the Amended Order for the Adoption of Local Rules for the Assignment of Duties to United

States Magistrate Judges.
I. Background

       Plaintiff has filed a motion to intervene or for certification as a class action under Fed. R.
Civ. P. 23. This motion reads, in its entirety, as follows:
       COMES NOW, Plaintiffs and similarly situated prisoners, pursuant to Rules 23 and
       24 and 53 of the Fed. R. Civ. P., and moves this Court to certify these matters as a
       class action and appoint a special master as well as visit the Coffield Unit themselves
       in order to see and feel what each of them are subjected to daily.
       Plaintiffs and similarly situated prisoners aver that class certification is proper
       because thousands (1,000’s) will be affected, and the request for a special master has
       merit due to the complexity of the federal questions and the volume of discovery and
       dispositive issue that the matter will generate.

       Plaintiffs and similarly situated prisoners make these requests in light of Cole v.
       Livingston, no. 4:14cv1698, 2016 WL 3258345 (S.D.Tex., June 14, 2016), the
       attached Human Rights report (Deadly Heat in Texas Prisons) from the University
       of Texas School of Law, and due to the fact that the majority of those similarly
       situated prisoners signed below are taking medication, which the combination of the
       heat, sanitation, contaminated water, sleep deprivation causes a variety of physical

                                                    1
       and mental injuries. The Human Rights Clinic concludes that current heat conditions
       in TDCJ facilities also violate inmates’ constitutional right to be free from cruel and
       unusual punishment. Therefore, class certification and appointment of a special
       master is the only means of protecting the interest of all members of the class.
        Plaintiffs and similarly situated prisoners prays the Court will grant this motion in
        all respects, but failing that would strongly urge the Court to visit this unit and speak
        to us.
II. The Magistrate Judge’s Report

        After review of the motion, the Magistrate Judge issued a Report recommending that the
request for class certification be denied. The Magistrate Judge observed that the motion addressed

the numerosity requirement but failed to satisfy any other section of Rule 23 and thus could not
support certification of a class, citing McGrew v. Texas Bd. of Pardons and Paroles, 47 F.3d 158,

162 (5th Cir. 1995) (plaintiff’s motion for class certification which alleged that there were numerous
other inmates having an interest in his action, but not addressing any of the other requirements of

Rule 23, was insufficient) and Songer v. Dillon Res., Inc., 569 F.Supp.2d 703, 707 (N.D. Tex. July
24, 2008) (conclusory allegations were insufficient to support class certification).

        The Magistrate Judge also determined that Plaintiff failed to show that he could fairly and

adequately represent the interests of the class, noting that the courts generally hold pro se plaintiffs
cannot adequately represent classes. See Oxendine v. Williams, 509 F.2d 1405, 1407 (4th Cir. 1975)

(competence of non-attorney “clearly too limited to allow him to risk the rights of others”);
Anderson v. Moore, 372 F.2d 747, 751 n.5 (5th Cir. 1967). Accord, Ziegler v. State of Michigan, 90

F.App’x 808, 2004 U.S. App. LEXIS 1186, 2004 WL 162545 (6th Cir., January 23, 2004) (non-
attorney proceeding pro se cannot adequately represent class); Fowler v. Lee, 18 F.App’x 164, 2001

U.S. App. LEXIS 20307, 2001 WL 1033312 (4th Cir., September 10, 2001) (class will not be

certified when pro se litigant will act as representative of class); Welch v. Terhune, 11 F.App’x 747,
2001 U.S. App. LEXIS 5751, 2001 WL 306855 (9th Cir., March 28, 2001) (district court properly

determined pro se litigant could not prosecute action as class action); Fymbo v. State Farm Fire &
Cas. Co., 213 F.3d 1320, 1321 (10th Cir. 2000) (affirming district court’s decision that pro se

litigant cannot adequately represent putative class).

                                                   2
III. The Plaintiff’s Objections

       In his objections, Plaintiff argues that he has met the requirements of Rule 23, citing

numerosity, commonality, and typicality. Plaintiff argues that: the class is so numerous that joinder
of all members is impracticable, citing the approximately 500 signatures offered in support of the

motion for class certification; the requirement of commonality was met by the issue of whether the
Defendants’ policies of not permitting adequate sleep, subjecting prisoners to extreme living

conditions such as heat, filth, and overcrowding amount to deliberate indifference to the totality of

the living conditions of the class members; and that he has shown typicality in that the class
representatives have been subjected for years to the unconstitutional living conditions and have
suffered seizures, broken ankles, increase in blood pressure, and other painful and debilitating
injuries as well as “ongoing risks of serious harm.”

       With regard to the adequacy of representation, Plaintiff asserts that “the class representatives

have never entertained the thought of litigating these serious matters on their own.” He explains that
the prisoners’ intent was to seek intervention from the U.S. Department of Justice, which will be

committed to obtaining declaratory and injunctive relief as well as any other relief to which the class
is entitled. In addition, Plaintiff states that he has “requested counsel in the form of a special

master.” He asserts that it will promote judicial economy to resolve the common questions of law
and fact in one forum and states that he and the class are being housed in unconstitutional conditions

which deprive them of the basic necessities of life.
IV. Discussion

       As the Magistrate Judge stated, a party seeking class certification must affirmatively

demonstrate his compliance with Fed. R. Civ. P. 23. Plaintiff’s motion for class certification only

addressed the factor of numerosity and made no mention of any other factors, and thus necessarily
failed to demonstrate compliance with Rule 23.




                                                  3
       Plaintiff then added discussion of the remaining factors of commonality, typicality, and

adequacy of representation in his objections. As a general rule, issues raised for the first time in
objections to the Report of the Magistrate Judge are not properly before the District Court. Finley

v. Johnson, 243 F.3d 215, 218 n.3 (5th Cir. 2001).
       Even assuming these new arguments are properly before the Court, however, Plaintiff’s

contentions still lack merit. His typicality argument invokes specific physical ailments such as

seizures and broken ankles but offers nothing to suggest that these ailments are common to or typical
of the class rather than individual to him.

       Furthermore, Plaintiff’s objections essentially concede the lack of adequacy of
representation, arguing that he is seeking appointment of a special master and intervention by the

U.S. Department of Justice. He has not shown entitlement to appointment of counsel or a special

master, and intervention by the U.S. Department of Justice is too speculative to support the
conclusion that the class representatives will fairly and adequately protect the interests of the class.

Should the Department of Justice intervene in the case, the Court may re-evaluate based upon the
terms of the intervention. At this time, however, Plaintiff has not demonstrated that class action

certification is appropriate or warranted.
V. Conclusion

       The Court has conducted a careful de novo review of those portions of the Magistrate Judge’s
proposed findings and recommendations to which the Plaintiff objected. See 28 U.S.C. §636(b)(1)
(District Judge shall “make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made.”) Upon such de novo review,
the Court has determined the Report of the Magistrate Judge is correct and the Plaintiff’s objections

are without merit. It is accordingly

       ORDERED that the Plaintiff’s objections are overruled and the Report of the Magistrate

Judge (docket no. 43) is ADOPTED as the opinion of the District Court. It is further




                                                   4
     ORDERED that the Plaintiff’s motion to intervene or for class certification (docket no. 40)

is DENIED.

              So ORDERED and SIGNED January 7, 2019.




                                                       ____________________________
                                                        Ron Clark, Senior District Judge




                                              5
